EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Aker (Reg. 29,277) on 5/12/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1.  (Currently amended) An apparatus for turning a 
an arcuate member on which at least a portion of the 
a portion of said arcuate member being for manipulation by a caregiver for rolling the arcuate member to thereby reposition the arcuate member so that force of the patient’s weight is redistributed to different portions of the arcuate member and to different locations on the patient’s body; and 
at least one of a motor, a gear or a hydraulic system for moving the apparatus to a position other than one in which the weight of the patient is supported solely by pressure on a back of the patient.


Claim 6.  (Currently Amended) The apparatus of claim 24 
a respective supporting arm movable along each of the slots for supporting a side of the patient.

Claim 7.  (Currently Amended) The apparatus of claim 24 

Claim 8.  (Currently Amended) The apparatus of claim 24 

Claim 18.  (Currently Amended) The apparatus of claim 24 a back of the patient.

Claim 19.  (Currently Amended) The apparatus of claim 1 

1 configured as part of a bed in which the patient is supported on the arcuate member, the bed being 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 24.
Regarding independent claim 1, the closest prior art of record, U.S. Patent Application Publication 2006/0016007 to Hornbach teaches a hospital bed used for therapeutic purposes to allow for rotation of a patient.  While Hornbach does comprise an arcuate member, its arcuate member is not formed of three separate sections.  Additionally, the prior art of Ohman (U.S. Patent 6,233,766) teaches a foldable patient carrier that in at least one embodiment (Figure 18) is comprised of three distinct sections forming an arcuate shape.  However, the device of Ohman does not teach nor fairly suggest a motor, gear, or hydraulic system for moving its device to reposition a patient thereupon.  
Regarding Independent claim 24
Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/13/2021